DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claims 1, 3, 8, 10, 15 and 17, the base unit of the mass ratio percentage is missing, e.g. atomic%, mole%, etc.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the preset quality ink" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner believes that claim 16 shoould depend on claim 15.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 3 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 4 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7, 12-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al. (2013/0168715).
Re claims 6 and 13, Yoshioka et al. disclose an array substrate (1); a plurality of pixel defining portions (5), wherein the pixel defining portions are spaced apart from each other on the array substrate; a plurality of pixel units (R/G/B), wherein each of the pixel units comprises: a plurality of sub-pixels (R/G/B), each of the sub-pixels disposed between corresponding adjacent pixel defining portions, each of the sub-pixels comprising: a light emitting layer (33) for emitting light; and a hole injection layer (31), wherein a thickness of the hole injection layer is positively correlated with a wavelength of light emitted by a corresponding light emitting layer (Fig. 1) (the hole injection layer 31 of the red color R has a thickness of 125nm, the thickness of the hole injection layer green 
Re claims 7 and 20, Yoshioka et al. disclose wherein each of the pixel units comprises: a blue sub-pixel (B), the hole injection layer (31) in the blue sub-pixel having a first thickness; a green sub-pixel (G), the hole injection layer (31) in the green sub-pixel having a second thickness; and a red sub-pixel (R), the hole injection layer (31) in the red sub-pixel having a third thickness; wherein the first thickness, the second thickness, and the third thickness are sequentially increased (Fig. 1 below).


    PNG
    media_image1.png
    349
    634
    media_image1.png
    Greyscale

Re claims 12 and 19, Yoshioka et al. disclose wherein the hole injection layer has a thickness ranging from 20-125 nm ([0038]), which is within the recited range of 10-500nm in claim 12.
Re claim 14, Yoshioka et al. disclose wherein in the step of forming a plurality of pixel units (R/G/B) on the array substrate (1), each of the pixel units comprising a plurality . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (2013/0168715) in view of Liu et al. (2014/0061592).
Re claim 1, Yoshioka et al. disclose an array substrate (1) (Fig. 1); a plurality of pixel defining portions (5), wherein the pixel defining portions are spaced apart from each other on the array substrate; a plurality of pixel units (red/green/blue (R/G/B)), wherein each of the pixel units comprises: a plurality of sub-pixels (R/G/B), each of the sub-pixels disposed between corresponding adjacent pixel defining portions (5), each of the sub-
Yoshioka et al. does not disclose a mass ratio of the ink in the hole injection layer ranges from 1% to 10%.
One of ordinary skill in the art would have been led to the recited mass ratio through routine experimentation to achieve a desired light extraction effect.  
 In addition, the selection of the mass ratio, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and 
 Note that the specification contains no disclosure of either the critical nature of the claimed mass ratio or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen mass ratio or upon another variable recited in a claim, the Applicant must show that the chosen mass ratio is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Yoshioka et al. does not disclose wherein the constituent material of the hole injection layer comprises a nano material.
Liu et al. disclose wherein the constituent material of the hole injection layer (3) comprises a nano material (11/12) ([0019]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshioka et al. and Liu et al. to provide the nano material in Liu et al. in the hole injection layer of Yoshioka et al. in order to adjust refraction to increase light extraction efficiency.
Re claim 2, Yoshioka et al. disclose wherein each of the pixel units comprises: a blue sub-pixel (B), the hole injection layer (31) in the blue sub-pixel having a first thickness; a green sub-pixel (G), the hole injection layer (31) in the green sub-pixel having a second thickness; and a red sub-pixel (R), the hole injection layer (31) in the red sub-


    PNG
    media_image1.png
    349
    634
    media_image1.png
    Greyscale

Re claim 3, One of ordinary skill in the art would have been led to the recited mass ratio through routine experimentation to achieve a desired light extraction effect.  
 In addition, the selection of the mass ratio, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
 Note that the specification contains no disclosure of either the critical nature of the claimed mass ratio or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen mass ratio or upon another variable recited in a claim, the Applicant must show that the chosen mass ratio is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 4, Liu et al. disclose wherein the nano material is a nanosphere (11/12) (See Fig. 2).  One of ordinary skill in the art would have been led to the recited particle size through routine experimentation to achieve a desired light extraction effect.  
 In addition, the selection of the particle size, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
 Note that the specification contains no disclosure of either the critical nature of the claimed particle size or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen particle size or upon another variable recited in 
Re claim 5, Yoshioka et al. disclose wherein the hole injection layer has a thickness ranging from 20-125 nm ([0038]), which is within the recited range of 10-500nm in claim 5.

Claims 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. as applied to claims 6, 7 and 12 above, and further in view of Liu (2014/0061592).
Re claims 8 and 15, Yoshioka et al. disclose wherein a constituent material of the hole injection layer comprises an ink (the liquid material of the hole injection layer 31is applied with an inkjet nozzle to the region defined by the division wall 5, and is dried and deposited; therefore the material of the hole injection layer 31 is an ink ([0067]), but fails to disclose and a mass ratio of the ink in the hole injection layer ranges from 1% to 10%.
One of ordinary skill in the art would have been led to the recited mass ratio through routine experimentation to achieve a desired light extraction effect.  
 In addition, the selection of the mass ratio, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and 
 Note that the specification contains no disclosure of either the critical nature of the claimed mass ratio or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen mass ratio or upon another variable recited in a claim, the Applicant must show that the chosen mass ratio is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 9, Liu et al. disclose wherein a constituent material of the hole injection layer comprises an ink (the liquid material of the hole injection layer 31 is applied with an inkjet nozzle to the region defined by the division wall 5, and is dried and deposited; therefore the material of the hole injection layer 31 is an ink ([0067]).
Re claim 10, One of ordinary skill in the art would have been led to the recited mass ratio through routine experimentation to achieve a desired light extraction effect.  
 In addition, the selection of the mass ratio, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and 
 Note that the specification contains no disclosure of either the critical nature of the claimed mass ratio or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen mass ratio or upon another variable recited in a claim, the Applicant must show that the chosen mass ratio is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claims 11, 17 and 18, Liu et al. disclose wherein the nano material is a nanosphere (11/12) (See Fig. 2).  One of ordinary skill in the art would have been led to the recited particle size through routine experimentation to achieve a desired light extraction effect.  
 In addition, the selection of the particle size, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value 
 Note that the specification contains no disclosure of either the critical nature of the claimed particle size or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen particle size or upon another variable recited in a claim, the Applicant must show that the chosen particle size is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 16, Yoshioka et al. disclose obtaining an ink. Yoshioka et al. does not disclose further comprises: doping a nano material in the ink.
Liu et al. disclose wherein the constituent material of the hole injection layer (3) comprises a nano material (11/12) ([0019]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoshioka et al. and Liu et al. to dope the nano material in Liu et al. in the hole injection layer of Yoshioka et al. in order to adjust refraction to increase light extraction efficiency.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0234129 A1 disclose a similar configuration of a display panel with a hole injection layer having different thicknesses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        February 8, 2022